Name: 87/169/EEC: Commission Decision of 23 February 1987 authorizing a method for grading pig carcases in Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  animal product
 Date Published: 1987-03-12

 Avis juridique important|31987D016987/169/EEC: Commission Decision of 23 February 1987 authorizing a method for grading pig carcases in Denmark (Only the Danish text is authentic) Official Journal L 068 , 12/03/1987 P. 0031 - 0032*****COMMISSION DECISION of 23 February 1987 authorizing a method for grading pig carcases in Denmark (Only the Danish text is authentic) (87/169/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (5); Whereas the Government of Denmark has requested the Commission to authorize a method for grading pig carcases and has submitted the details required in Article 3 of Regulation (EEC) No 2967/85; whereas an examination of this request has revealed that the conditions for authorizing the said grading method are fulfilled; Whereas Article 2 of Regulation (EEC) No 3220/84 lays down that Member States may be authorized to provide for a presentation of pig carcases different to the standard presentation defined in the same Article where commercial practice or technical requirements warrant such a derogation; Whereas in Denmark the technical requirements relating to the use of the grading method and, consequently, commercial practice, necessitate the removal of the kidneys, the flare fat and the diaphragm; whereas this should be taken into account in adjusting to the weight for standard presentation; Whereas no modification of the apparatus or grading method may be authorized except by means of a new Commission decision adopted in the light of experience gained; whereas, for this reason, the present authorization may be revoked; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Use of the apparatus termed 'Koed-Spaek-Automatisk (KSA)' is hereby authorized as the sole method for grading pig carcases in Denmark, details of which are given in the Annex hereto. Article 2 By way of derogation from the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, the flare fat, the kidneys and the diaphragm shall be removed from pig carcases before being weighed and graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be increased by 2,7 %. Article 3 Modifications of the apparatus or of the assessment method shall not be authorized. Article 4 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 23 February 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 133, 21. 5. 1986, p. 39. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 285, 25. 10. 1985, p. 39. ANNEX Method for grading pig carcases in Denmark 1. Grading of pig carcases is carried out by means of the apparatus termed 'Koed-Spaek-Automatisk (KSA)'. 2. The apparatus shall be equipped with a probe of 5 millimetres in diameter containing an electro-conductivity metre and having an operating distance of between 5 and 97 millimetres. The results of the measurements shall be converted into estimated lean meat content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to the following formula: 1.2 // y 1 // = 53,3671 + 0,0700x1 - 0,2260x2 - 0,2212x3 - 0,2721x4 + 0,1257x5 // // where // y 1 // = the estimated percentage of lean meat in the carcase, // x1 // = the cold weight of the carcase in kg, // x2 // = the thickness of fat (including rind) in millimetres, measured on the midline of the split carcase at its thinnest point covering the lumbar muscle ('M. glutaeus medius'), // x3 // = the thickness of backfat (including rind) in millimetres, measured 8 centimetres off the midline of the split carcase between the third and fourth lumbar vertebrae, // x4 // = the thickness of backfat (including rind) in millimetres, measued 6 centimetres off the midline of the split carcase between the third and fourth last ribs, // x5 // = the thickness of the muscle in millimetres, measured at the same time and in the same place as x4. This formula shall be valid for carcases weighing between 50 and 100 kg.